Citation Nr: 1136457	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-12 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for bronchial asthma.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to an initial evaluation in excess of 10 percent for carpal tunnel syndrome of the left wrist.

4.  Entitlement to an initial evaluation in excess of 10 percent for carpal tunnel syndrome of the right wrist.

5.  Entitlement to an initial evaluation in excess of 10 percent for gastritis and gastroesophageal reflux disease (GERD).

6.  Entitlement to an initial compensable evaluation for service-connected alopecia.

7.  Entitlement to an initial compensable evaluation for service-connected chorioretinal scar of the right eye.

8.  Entitlement to service connection for a positive PPD finding, claimed as tuberculosis.

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to an initial compensable evaluation for service-connected endometriosis, dysmenorrhea, and metromenorrhea.

11.  Entitlement to an initial compensable evaluation for service-connected degenerative lumbar spondylosis.

12.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the bilateral knees.

13.  Entitlement to service connection for a breast abnormality.

14.  Entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea.

15.  Entitlement to service connection for cardiomegaly.
  
16.  Entitlement to service connection for a chronic sore throat.

17.  Entitlement to service connection for a foot disability.

18.  Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The record reflects that the Veteran submitted additional evidence to the Board following her January 2011 hearing.  The Veteran's representative waived initial review of this evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The issues of entitlement to increased ratings for endometriosis, dysmenorrhea, and metromenorrhea; degenerative lumbar spondylosis; and degenerative joint disease of the bilateral knees; and entitlement to service connection for a breast abnormality; a sleep disorder; cardiomegaly; a chronic sore throat; a foot disability; and a liver disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the January 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran's representative requested withdrawal of the issues of entitlement to increased ratings for bronchial asthma, tinnitus, left wrist carpal tunnel syndrome, right wrist carpal tunnel syndrome, gastritis and GERD, alopecia, and chorioretinal scar of the right eye and entitlement to service connection for a positive PPD finding and hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to increased ratings for bronchial asthma, tinnitus, left wrist carpal tunnel syndrome, right wrist carpal tunnel syndrome, gastritis and GERD, alopecia, and chorioretinal scar of the right eye and entitlement to service connection for a positive PPD finding and hearing loss by the Veteran, or her authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through her authorized representative, has withdrawn the issues of entitlement to increased ratings for bronchial asthma, tinnitus, left wrist carpal tunnel syndrome, right wrist carpal tunnel syndrome, gastritis and GERD, alopecia, and chorioretinal scar of the right eye and entitlement to service connection for a positive PPD finding and hearing loss.  Specifically, the January 2011 Board hearing transcript reflects that the Veteran's representative requested that "the remainder" of the issues be withdrawn after the undersigned had listed the issues that are addressed in the remand below.  

Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issues of entitlement to increased ratings for bronchial asthma, tinnitus, left wrist carpal tunnel syndrome, right wrist carpal tunnel syndrome, gastritis and GERD, alopecia, and chorioretinal scar of the right eye and entitlement to service connection for a positive PPD finding and hearing loss are dismissed.  


REMAND

The Board finds that further development of the remaining issues is necessary before they may be properly adjudicated.  

First, with respect to the issue of entitlement to an initial compensable evaluation for service-connected endometriosis, dysmenorrhea, and metromenorrhea, the Board finds that the existing January 2007 examination report of record is inadequate for purposes of accurately rating the Veteran's disability.  

At her January 2011 Board hearing, the Veteran testified to her belief that the January 2007 examination was inadequate because the examiner only performed a pap test.  She stated that "[A]ll [the VA examiner] did was a pap test....  I had listed that I'm concerned about endometriosis, they wanted me to have surgery, they had put me on steroids, and I'm concerned, I want to be examined for all of these problems, and she [only] did a pap test."  The Veteran had registered similar complaints in a January 2007 inquiry to VA in which she requested a new examination to determine what was wrong with her uterus.

In this regard, the Board notes its reluctance to instruct competent health care providers as to the specific tests that should or should not be undertaken.  However, it must also be noted that a June 2011 pelvic ultrasound revealed a thickened heterogeneous endometrium, and a July 2011 record noted that an endometrial biopsy was required.  The Board observes that this evidence either suggests that the January 2007 VA examination was inadequate or that the Veteran's condition has worsened.  In either event, the Board finds that a new VA examination is necessary. 

Given that the Veteran has submitted evidence of recent relevant treatment at a VA medical center and that these records suggest the need for further medical care, the AMC should obtain any outstanding VA treatment records on remand.

The Board will next address the Veteran's claim of entitlement to an initial compensable rating for degenerative lumbar spondylosis.  The Veteran testified at her January 2011 hearing that her back condition has worsened since her January 2007 VA examination.  Specifically, the Veteran and her spouse described constant tension and pressure in the sacroiliac area.  They testified that the Veteran needs very frequent back rubs but that these do not provide lasting relief.  Her husband also described how the Veteran cannot sleep on her back.  The January 2007 VA examination report, on the other hand, reflects that the Veteran "gets episodes of back pain every now and then, maybe once per month lasting anywhere from a few hours to a day or two in length."  This evidence suggests a worsening of the Veteran's back symptoms since her January 2007 VA examination.  The Board therefore finds that a remand for a new VA examination is warranted.  

The Board likewise finds that the Veteran's January 2011 hearing testimony suggests a worsening of her bilateral knee disability.  Thus, a remand for a new VA examination is warranted as well.  The Board notes that the Veteran is currently in receipt of a single 10 percent rating for both knees.  This rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  This diagnostic code provides, in relevant part, a 10 percent rating in the absence of limitation of motion when there is x-ray evidence of arthritis in two or more major joints.  The single 10 percent rating was assigned in the case at hand because there was x-ray evidence of degenerative arthritis but no limitation of motion was found during the January 2007 VA examination.  

However, the Veteran was asked at her Board hearing whether she experiences "[l]imitation of motion or pain on motion, either one or both?"  She answered this question in the affirmative and noted that she tries to stay active so that her knees do not become too stiff or sore.  The Board finds that this testimony suggests limitation of motion of the knees, which would indicate that the Veteran's bilateral knee disability has worsened since her VA examination.  Thus, it is necessary to remand this claim for a new VA examination.  On remand, the AMC should also consider whether separate compensable ratings are warranted for the Veteran's left and right knee disabilities.

Turning to the service connection claims, the Board finds that a remand is necessary for further development of the Veteran's claim of entitlement to service connection for a breast abnormality.  The Veteran testified at her January 2011 hearing that one breast is larger than the other.  She stated that this occurred in service and was accompanied by some discharge, and the doctors believed there was a relationship between these symptoms and her birth control patch.  

The Veteran's service treatment records include evidence of in-service disability.  A September 2003 record reflects that the Veteran had a swollen breast that was very sore, while a January 2004 record notes that the Veteran "[complains of] breast tenderness [secondary to] continuous [birth control] patch wearing."  The Veteran has submitted a June 2011 VA medical record reflecting that bilateral indeterminate calcifications were found following bilateral breast stereotactic-guided core biopsies.  This record also reflects that a suspicious abnormality was found when the Veteran underwent a stereotactic-guided core needle biopsy of the right breast and a vacuum-assisted ultrasound-guided core needle biopsy in July 2011.  Given the above, the Board finds that a remand for a VA examination and etiology opinion is warranted.

The Veteran has also claimed entitlement to service connection for a sleep disorder.  At her hearing, the Veteran and her husband testified that the Veteran suffers from insomnia and sleep apnea that have existed since her military service.  The Veteran testified that she does not have a currently-diagnosed sleep disorder, but that she was attempting to be scheduled for a sleep study through VA.  The Board notes that the Veteran's service treatment records reflect that she sought treatment for insomnia in April 2004 and May 2004.  Service treatment records from 1998 reflect that the Veteran sought treatment for fatigue numerous times and that an April 1998 record suggested she consider a sleep study to rule out sleep apnea.  It does not appear that a sleep study was performed in service, and no sleep study was performed in January 2007 or thereafter.  

The Board particularly notes that the Veteran's spouse testified at the January 2011 hearing that his wife has a "choking effect" and "excessive heavy snoring" when she falls asleep at night.  The Veteran's spouse is competent to offer this testimony.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds sufficient evidence of in-service and current sleep difficulties and concludes that a remand for a sleep study and opinion is necessary.  

The Veteran has also claimed entitlement to service connection for cardiomegaly, which she contends is etiologically related to her in-service birth control patch use.  Her service treatment records include a February 1996 chest x-ray report noting an enlarged cardiac silhouette.  They further reflect that she sought treatment for chest pain in October 2002 and February 2003.  In terms of a current disability, an August 2008 private ecocardiographic report reflects that the Veteran has "borderline concentric left ventricular hypertrophy with normal left ventricular systolic function."  Based on this information, the Board finds it necessary to remand this claim in order to schedule a VA examination and obtain an etiology opinion. 

The Veteran has also claimed entitlement to service connection for a chronic sore throat.  The record contains ample evidence that the Veteran suffered from multiple sore throats during service, and competent medical and lay evidence of record demonstrates that the Veteran has suffered from sore throats in the years following her separation from service.  While no chronic sore throat disability was found at the January 2011 VA examination, the etiology of the Veteran's chronic sore throats is still unclear.  The Board notes that the Veteran has multiple disabilities, including service-connected GERD and bronchial asthma, that may be manifested by a chronic sore throat.  Before a decision may be made on this claim, the Board finds that a new VA examination and etiology opinion is warranted.  

The Veteran has also claimed entitlement to service connection for a foot disorder, which has been described as flatfoot.  The Board notes that the Veteran has not actually been given a VA foot examination.  The January 2007 VA examination report refers to the Veteran's complaints of numbness and swelling in the feet and refers to a podiatry examination for further information.  However, the VA feet examination that was scheduled for that month is noted to have been cancelled, and no other examination directly addresses the Veteran's contentions regarding her feet.  The Board notes that an August 1994 service treatment record indicates that the Veteran has "very low arch foot but not totally flat," and the Veteran testified that she was diagnosed with flat foot and was given arch supports in service.  Current private treatment records reflect an impression of valgus foot disability.  Given the above, the Board finds that a remand for a VA examination and etiology opinion is warranted.

Finally, the Board finds that a remand of the issue of entitlement to service connection for a liver disorder is necessary in order to attempt to obtain private treatment records that were identified by the Veteran at her Board hearing.  The Veteran testified that records from her hospitalizations at "Center State" and "Jersey Shore" are potentially relevant to this claim.  It does not appear that the Veteran submitted records from either of these facilities following her hearing, and none of the records that were submitted at that time implicate a possible liver disorder.  Therefore, the AMC should attempt to obtain these records on remand.


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records.  Ensure that those copies are associated with the claims file.

2.  The Veteran should be asked to sign and return release forms authorizing VA to obtain relevant outstanding private medical records.  Specifically, the Veteran should be asked to fill out authorization forms for the "Center State" and "Jersey Shore" facilities that she identified at her Board hearing.  The Veteran should also be notified that she may submit these records herself.  

The notification requirements of 38 C.F.R. § 3.159(c)(1) should be followed.  VA should issue an initial records request and at least one follow-up request if the initial request yields no response.  If these records cannot be obtained and there is no affirmative evidence that they do not exist, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

3.  Following the above, arrange for the Veteran to undergo a thorough VA examination to determine the nature and extent of her service-connected gynecological conditions, which have been characterized as endometriosis, dysmenorrhea, and metromenorrhea.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary should be conducted.  This examination should include complete testing for any uterine complaints that may not be encompassed by "endometriosis, dysmenorrhea, and metromenorrhea."  

The examiner should evaluate the severity of the Veteran's gynecological conditions.  The examiner should describe all pertinent symptomatology and should determine whether the Veteran has a prolapsed uterus.  

The examiner should discuss all current treatment for any of the identified conditions, including the frequency of such treatment and the effectiveness of any treatment in controlling her symptoms.  

4.  Following completion of the first two instructions, arrange for the Veteran to undergo a VA examination to determine the nature and extent of her service-connected degenerative lumbar spondylosis.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary should be conducted.  The examiner should list the range of motion of the Veteran's thoracolumbar spine in all pertinent directions.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

a.  Does the thoracolumbar spine exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability?  (If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms.)

b.  Does pain significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time?  (These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.)

c.  Please identify any neurological findings related to the service-connected degenerative lumbar spondylosis and fully describe the extent and severity of those symptoms.  The examiner should specifically assess whether the Veteran has a nerve disability in either lower extremity and, if such disability is found, should identify the exact nerves that are affected and describe the severity of disability including any paralysis that is found.

5.  Following completion of the first two instructions, arrange for the Veteran to undergo a VA examination to determine the severity of her service-connected degenerative joint disease of the bilateral knees.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all pertinent symptomatology associated with the Veteran's degenerative joint disease of the bilateral knees and should provide the following information:  

a.  The examiner should specifically state range of motion findings for both knees.  Range of motion findings should also expressly state at what point in the range of motion the Veteran's pain sets in.

b.  The examiner should comment on whether this disability exhibits weakened movement, excess fatigability, or incoordination attributable to the service-connected disability.  These determinations must be expressed in terms of the degree of additional range of motion that is lost due to these symptoms.  

c.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  These determinations must also be expressed in terms of the degree of additional range of motion that is lost due to pain on use or during flare-ups.

6.  Following completion of the first two instructions, arrange for the Veteran to undergo an appropriate VA examination or examinations to determine the nature and etiology of any current (1) breast abnormality (to include a swollen or tender right breast); (2) sleep disorder (to include sleep apnea and insomnia); (3) cardiomegaly; (4) chronic sore throat (to include as a symptom of gastritis, GERD, or bronchial asthma); and (5) a foot disorder (to include pes planus, valgus foot disability, and numbness and swelling of the feet).

The claims folders must be thoroughly reviewed by the examiner(s) in connection with the examination(s), and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner(s) should be conducted.  All findings should be reported in detail.  

The examiner(s) should identify any pertinent pathology found and should diagnose any current disability.  As to any pertinent disability identified on examination, the VA examiner(s) should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner(s) should expressly opine as to whether there is a relationship between any breast abnormality or cardiomegaly and the Veteran's in-service birth control patch use.  

The appropriate examiner(s) should opine as to whether the Veteran's chronic sore throat is a manifestation of any service-connected disability (to include gastritis, GERD, and bronchial asthma) or is due to a distinct pathology.

Any opinion expressed must be accompanied by a complete rationale.  

7.  After the development requested above has been completed, and after any additional development that is deemed appropriate has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


